                                                            USDC1SDNY
          Case 1:20-cv-01234-GHW Document 49 Filed 06/25/20 Page   of 2
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 6/25/2020




                                            June 24, 2020
                                                               MEMORANDUM ENDORSED
VIA ECF

The Honorable Gregory H. Woods
United States District Court Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

          Re:      Consolidation of Calabrese v. Deva Concepts, LLC, Case No. 1:20-cv-
                   3309-GHW with Related Actions in Dixon v. Deva Concepts, LLC,
                   Case No. 1:20-cv-01234-GHW.

Dear Judge Woods:

        The parties in the above-referenced matter (the “Calabrese Action”) submit this letter
requesting that the Calabrese Action be related and consolidated with In Re: Deva Concepts
Products Liability Litigation, Case No. 1:20-cv-1234-GHW (the “Consolidated Action”). A
Related Case Statement was filed in the Calabrese Action on April 28, 2020, the same day as the
Complaint and Civil Cover Sheet, noting the relatedness was filed.

     1.         The Reason for the Request that the Court Relate and Consolidate the
                Calabrese Action

         The Parties have agreed that in the interests of efficiency, consistency, and conservation
of resources the Calabrese Action should be consolidated. Plaintiffs in the Consolidated Action allege
that p laintiffs and the members of the putative class they seek to represent purchased
Defendant’s shampoo products based upon false representations and that these products cause
scalp irritation, excessive shedding, hair loss, thinning, breakage, and/or balding during normal
use, and Deva Concepts denies such allegations. All of these individual cases now consolidated
before your Honor make similar allegations, name the same defendant, and assert overlapping
claims and putative classes. Deva Concepts denies the allegations in the Complaints and that
any of the cases would be appropriate for class treatment. The Parties to the Calabrese Action
have agreed that consolidation is appropriate under these circumstances.

     2.         The Basis for the Court’s Legal Authority to Consolidate the Calabrese Action
               Case 1:20-cv-01234-GHW Document 49 Filed 06/25/20 Page 2 of 2
     Hon. Gregory H. Woods
     June 24, 2020
     Page 2 of 2

             Rule 42(a) of governs “Consolidation” and provides that “if actions before the court
     involve a common question of law or fact, the court may: (1) join for hearing or trial any or all
     matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid
     unnecessary cost or delay.” The trial court has “broad discretion” to consolidate cases, which
     is especially “commonplace” in “tort actions sharing common questions of law and fact.”
     Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990) (“considerations of judicial
     economy favor consolidation”). Here, consolidation is appropriate under Rule 42(a) because the
     Consolidated Action involve nearly identical factual and legal issues. See In re Orion Sec. Litig.,
     2008 U.S. Dist. LEXIS 55368, at *6 (S.D.N.Y. July 7, 2008); see also Order to Show Cause, Feb.
     26, 2020, ECF No. 11, Dixon v. Deva Concepts, LLC (No. 1:20-cv-01234-GHW) (recognizing
     the substantial similarities with other cases filed outside of S.D.N.Y.); Order, Feb. 27, 2020,
     ECF No. 8, Ciccia v. Deva Concepts, LLC (No. 1:20-cv-02047-GHW) (same); Order, Feb. 27,
     2020, ECF No. 6, Schwartz v. Deva Concepts, LLC (No. 1:20-cv-01234-GHW) (same).
     Consolidation will promote efficiency and consistent rulings and will conserve resources for
     the Parties as well as the Court.

             Accordingly, the Parties request that the Court consolidate the Calabrese Action with Case
     No. 1:20-cv-1234-GHW. Plaintiffs have met and conferred with counsel for Defendant and
     Defendant supports this request and consents to this consolidation. We thank the Court for its
     attention to this matter.

                                                                Sincerely,

                                                                Joel R. Rhine

                                                                Joel R. Rhine
                                                                RHINE LAW FIRM, P.C.




Application granted. The Clerk of Court is directed to consolidate this action with 1:20-cv-1234-GHW, and further directed to
terminate the motions pending at Dkt. No. 14.

SO ORDERED.
Dated: June 25, 2020
                                                                               _____________________________________
                                                                                      GREGORY H. WOODS
                                                                                     United States District Judge
